DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “into contact with the contact in a case where the contact moves to the preset position”.  However the phrase “in a case where” renders the claim indefinite.  It is unclear whether the claim necessarily requires the limitations in a situation where the contact does not make contact with the inspection contact.  For examining purposes, this limitation is interpreted as stating “into contact with the contact in response to the contact moving to the preset position”.
Claims 2 and 3 depend from claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Niikawa (US 2012/0024636 A1) in view of Illan (US 2010/0154527 A1).
Claim 1: Niikawa discloses an elevator system, where a conductive wire (1) is shown in FIG. 2 to be provided along a guide rail (22) for guiding movement of an elevating body (counterweight 20) (page 2 ¶ [0026]-[0027]).  A contact (first contact 3) having conductivity is attached to the elevating body (page 2 ¶ [0030]) and configured to come into contact with the conductive wire in a case where the elevating body id disconnected from the guide rail (page 2 ¶ [0031]).  A control panel (detecting portion 7) is electrically connected to the conductive wire and detects electrical conduction between the conductive wire and the contact (page 2 ¶ [0032]).  The elevating body can be the counterweight or an elevator car (19) (page 3 ¶  [0052]).  This reference fails to disclose an inspection contact having conductivity and attached to a preset position of the conductive wire disposed at a position that allows the inspection contact to come into contact with the contact in response to the contact moving to the preset position.
However Illan teaches an elevator system, where an inspection contact (limit switch 23) having conductivity is shown in FIG. 1 to be attached to a preset position in a hoistway (HW) and disposed at a position that allows the inspection contact to come into contact with a contact (cam) of an elevating body (elevator car 12) in response to the contact moving to the preset position (page 1 ¶ [0012]).
Given the teachings of Illan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Niikawa with providing an inspection contact having conductivity and attached to a preset position disposed at a position that allows the inspection contact to come into contact with the contact in response to the contact moving to the preset position.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inspection contact to be attached to the conductive wire, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would provide testing of a brake in an elevator system as taught in Illan (page 1 ¶ [0005]) while allowing the contact of the elevating body to serve multiple purposes, thereby reducing the number of required parts.

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2: The prior art does not teach nor suggest an elevator system comprising
a first diagnosis unit provided in a control panel and configured to start and stop energization to a conductive wire; a second diagnosis unit provided in the control panel and configured to detect that a contact has contacted with an inspection contact in a state in which the energization to the conductive wire is stopped by the first diagnosis unit; and a third diagnosis unit provided in the control panel and configured to check a derailment detection circuit including the conductive wire and the contact in a state in which the energization to the conductive wire is started by the first diagnosis unit after contact of the contact with the inspection contact is detected by the second diagnosis unit.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 3 depends from claim 2 and therefore inherit all allowed claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,033,113 B2 pertaining to an elevator derailment detection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             May 18, 2022